Third District Court of Appeal
                                State of Florida

                           Opinion filed May 12, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D21-524
                         Lower Tribunal No. 20-9219
                            ________________


                           Michael Ducote, et al.,
                                Petitioners,

                                      vs.

                              Riacho, LLC, etc.,
                                 Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Lourdes Simon, Judge.

      Kula & Associates, P.A., and Elliot B. Kula and W. Aaron Daniel and
William D. Mueller, for petitioners.

     De La Peña Group, P.A., and Leoncio E. de la Peña D., Otto C. de
Córdoba and Tracy Pérez, for respondent.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Petitioners Michael Ducote and Gulflet Properties, LLC seek certiorari

review of a February 1, 2021 trial court order that overruled Petitioners’

objections to a non-party discovery subpoena. The subpoena was directed

toward Petitioners’ former law firm, Adams & Reese, LLP (the “Law Firm”),

which also served as the escrow agent for a real estate transaction.

      After entry of both the challenged order and Petitioners’ February 15,

2021 filing of the instant petition, the discovery subpoena was served on the

Law Firm, and the Law Firm filed its own motion for protective order objecting

to the subpoena. Just as Petitioners had argued in their objections, the Law

Firm’s motion asserted that several of the sought documents were

privileged.

      On March 11, 2021, the trial court conducted a hearing on the Law

Firm’s objections and entered a March 12, 2021 order that grants in part the

Law Firm’s motion for protective order (the “March 12th Order”). In relevant

part, the March 12th Order requires Petitioners to review the sought

documents with the Law Firm and prepare a privilege log pursuant to Florida

Rule of Civil Procedure 1.280(b)(6). The March 12th Order also requires

Petitioners to produce to respondent Riacho, LLC all documents for which

no privilege is claimed. As to the documents for which a privilege is claimed,

the March 12th Order provides that the trial court will conduct “an evidentiary



                                      2
hearing and conduct an in camera review where necessary, prior to

production of such documents.”

      Neither party has challenged the March 12th Order, which appears to

assuage the concerns raised in Petitioners’ petition. We therefore exercise

our discretion not to reach the merits of the petition and, instead, dismiss the

petition as having been mooted by the trial court’s entry of the March 12th

Order.

      Petition dismissed as moot.




                                       3